EXHIBIT 10.15
BAXTER INTERNATIONAL INC.
DIRECTORS’ DEFERRED COMPENSATION PLAN
(Amended and Restated Effective January 1, 2009)





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I PURPOSE AND EFFECTIVE DATE
    1  
1.1 Purpose
    1  
1.2 Effective Date
    1  
 
       
ARTICLE II DEFINITIONS
    2  
2.1 Account
    2  
2.2 Administrator
    2  
2.3 Baxter
    2  
2.4 Beneficiary
    2  
2.5 Board
    2  
2.6 Compensation
    2  
2.7 Compensation Committee
    2  
2.8 Deferral
    2  
2.9 Deferral Election Form
    2  
2.10 Distribution Election Form
    2  
2.11 Outside Director
    3  
2.12 Participant
    3  
2.13 Plan Year
    3  
2.14 Termination
    3  
2.15 Unforeseeable Emergency
    3  
 
       
ARTICLE III ELIGIBILITY FOR COMPENSATION DEFERRALS
    4  
3.1 Compensation Deferral Elections
    4  
3.2 Timing of and Changes in Deferral Election
    4  
3.3 Deferral of Restricted Stock Units
    4  
 
       
ARTICLE IV CREDITING OF ACCOUNTS
    6  
4.1 Crediting of Accounts
    6  
4.2 Earnings
    6  
4.3 Account Statements
    6  
4.4 Vesting
    6  
 
       
ARTICLE V DISTRIBUTION OF BENEFITS
    7  
5.1 Distribution of Benefits
    7  
5.2 Distribution
    7  
5.3 Effect of Payment
    9  
5.4 Taxation of Plan Benefits
    9  
5.5 Withholding and Payroll Taxes
    9  
5.6 Distribution Due to Unforeseeable Emergency
    9  
 
       
ARTICLE VI BENEFICIARY DESIGNATION
    10  
6.1 Beneficiary Designation
    10  
6.2 Amendments to Beneficiary Designation
    10  
6.3 No Beneficiary Designation
    10  





--------------------------------------------------------------------------------



 



         
ARTICLE VII ADMINISTRATION
    11  
7.1 Administration
    11  
7.2 Administrator Powers
    11  
7.3 Finality of Decisions
    11  
7.4 Claims Procedure
    11  
7.5 Indemnity
    11  
 
       
ARTICLE VIII AMENDMENT AND TERMINATION OF PLAN
    13  
8.1 Amendment
    13  
8.2 Right to Terminate
    13  
8.3 Payment at Termination
    13  
 
       
ARTICLE IX MISCELLANEOUS
    14  
9.1 Unfunded Plan
    14  
9.2 Unsecured General Creditor
    14  
9.3 Nonassignability
    14  
9.4 Protective Provisions
    14  
9.5 Governing Law
    14  
9.6 Severability
    14  
9.7 Notice
    14  
9.8 Successors
    15  
9.9 Action by Baxter
    15  
9.10 Participant Litigation
    15  

- ii -



--------------------------------------------------------------------------------



 



BAXTER INTERNATIONAL INC.
DIRECTORS’ DEFERRED COMPENSATION PLAN
(Amended and Restated Effective January 1, 2009)
ARTICLE I
PURPOSE AND EFFECTIVE DATE
     1.1 Purpose. The Baxter International Inc. Directors’ Deferred Compensation
Plan (the “Plan”) has been adopted by Baxter International Inc. (“Baxter”). The
Plan is intended to help Baxter retain the services of qualified individuals to
serve as outside members of its Board of Directors by offering them the
opportunity to defer payment of their retainers and directors’ fees through an
unfunded deferred compensation arrangement.
     1.2 Effective Date. The original effective date of this Plan was July 1,
2003. The Plan was amended and restated in its entirety effective January 1,
2005, and two amendments have been adopted to the Plan as so amended and
restated. The Plan is being again amended and restated in its entirety in order
to incorporate the prior amendments, to comply with the final regulations issued
by the Internal Revenue Service to implement the requirements of §409A of the
Internal Revenue Code (“Code”), and for certain other purposes. This amendment
and restatement of the Plan is generally effective as of January 1, 2009;
provided that the amendments to the Plan (including without limitation
Section 2.10(b) and 5.2(A)) permitting a Participant to make certain
distribution elections, or changes to distribution elections previously made,
prior to January 1, 2009, in accordance with the transitional rules set forth in
IRS Notice 2007-86, shall be effective on the date approved by the Compensation
Committee; and provided further than any provision of the amendment and
restatement that reflects the manner in which the Plan has been administered in
compliance with §409A since January 1, 2005, shall, to the extent required by
§409A, be effective as of January 1, 2005.

 



--------------------------------------------------------------------------------



 



ARTICLE II
DEFINITIONS
     2.1 Account. The bookkeeping account established to record a Participant’s
interest in the Plan as provided in Article IV.
     2.2 Administrator. The person or entity appointed to administer the Plan as
provided in Article VII.
     2.3 Baxter. Baxter International Inc., a Delaware corporation, and any
other company that succeeds to the obligations of Baxter under this Plan
pursuant to Section 9.8.
     2.4 Beneficiary. A Participant’s Beneficiary, as defined in Article VI, is
the Beneficiary designated to receive the Participant’s Account, if any, from
the Plan, upon the death of the Participant.
     2.5 Board. The Board of Directors of Baxter.
     2.6 Compensation. All compensation (other than Stock Options) payable by
Baxter to a Participant for his/her services as a member of the Board, including
without limitation any annual retainer, fees for attending meetings of the Board
or any committee thereof, fees for acting as chairperson of any Board or
committee meeting, and any other fees as may become payable to a Non-Employee
Director, including the additional retainer payable to the Lead Director.
     2.7 Compensation Committee. The Compensation Committee of the Board.
     2.8 Deferral. The Deferral is the amount of the Participant’s Compensation
that the Participant elected to defer and contribute to the Plan, which, but for
such election, would have otherwise been paid to him/her.
     2.9 Deferral Election Form. The form that a Participant must complete and
return to the Administrator, in accordance with the rules and procedures as may
be established by the Administrator, in order to elect to defer a portion of his
or her Compensation into the Plan.
     2.10 Distribution Election Form. The form that a Participant must complete
and return to the Administrator, in accordance with the rules and procedures as
may be established by the Administrator. This form is to be used by Participants
for two purposes:

  (a)   To elect the manner in which the Participant’s Account will be
distributed upon Termination. Only one election form shall be filed with respect
to distribution of a Participant’s Account following Termination.     (b)  
Prior to January 1, 2009, a Participant may also file a Distribution Election
Form to request a scheduled in-service distribution of all or a portion of his
or her Account, in accordance with Section 5.2(B). Effective January 1, 2009,
scheduled in-service distributions are no longer permitted unless

- 2 -



--------------------------------------------------------------------------------



 



      elected at the same time the Participant commences participation in the
Plan.

To be effective, a Distribution Election Form must be filed at the same time as
the Participant’s first Deferral Election Form (in which case it may be combined
with the Deferral Election Form), or at such other time as may be permitted by
Section 5.2.
     2.11 Outside Director. Any member of the Board who is not an employee of
Baxter or its subsidiaries and who receives Compensation for his services as a
member of the Board.
     2.12 Participant. A Participant is any Outside Director or former Outside
Director who has an Account balance in the Plan.
     2.13 Plan Year. The Plan Year is the calendar year. The first Plan Year was
the six-month period commencing July 1, 2003, and ending December 31, 2003.
     2.14 Termination. For purposes of the Plan, Termination means a Participant
ceasing to be a member of the Board for any reason, including resignation,
removal, or failure to be re-elected. A Participant who ceases to be an Outside
Director, but is still a member of the Board, shall not have incurred a
Termination. Notwithstanding the foregoing, for purposes of determining when a
Participant’s Account becomes payable, Termination shall not be considered to
have occurred until the Participant incurs a separation from service as defined
in Treasury Regulations issued pursuant to §409A of the Code. A Participant
shall not be considered to have incurred a separation from service until the
Participant has ceased to provide any services as a director or independent
contractor for Baxter, its subsidiaries, and any other entity that would be
treated as a member of a controlled group that includes Baxter under §414(b) or
(c) of the Code (as modified by substituting 50% ownership for 80% for all
purposes thereof), without any expectation of the Participant being retained to
provide future services as a director or independent contractor; provided,
however, that a Participant shall not be considered to have failed to incur a
separation from service if the Participant is, or becomes, an employee of any
such entity.
     2.15 Unforeseeable Emergency. A severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, the Participant’s Beneficiary, or the Participant’s
dependent (as defined in §152 of the Code, without regard to §§152(b)(1),
(b)(2), and (d)(1)(B)); loss of the Participant’s property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered by insurance); or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant. Whether a Participant is faced with an unforeseeable emergency
permitting a distribution under this Plan is to be determined based on the
relevant facts and circumstances of each case and in accordance with the
requirements of §409A of the Code.

- 3 -



--------------------------------------------------------------------------------



 



ARTICLE III
ELIGIBILITY FOR COMPENSATION DEFERRALS
     3.1 Compensation Deferral Elections. Any Outside Director may elect to
defer a portion of his or her Compensation as set forth on his or her Deferral
Election Form, in accordance with applicable rules and procedures established by
the Administrator. An Outside Director Participant may elect to defer up to a
total of 100% of his or her Compensation, or any lesser amount; provided that
the Administrator may establish reasonable procedures requiring Deferral
Elections to be stated in whole dollar amounts or whole percentages.
     3.2 Timing of and Changes in Deferral Election. An Outside Director may
make a Deferral Election for each Plan Year either

  (a)   during the annual enrollment period established by the Administrator
prior to the beginning of the Plan Year, in which event such Deferral Election
shall apply to all Compensation payable to such Outside Director during the Plan
Year; or     (b)   not later than 30 days after the Outside Director is first
elected to the Board, in which event such Deferral Election shall apply to all
Compensation earned after the election is made in the remainder of the Plan Year
(including a pro rata share of any annual retainer or similar amount, determined
by multiplying the amount of such Compensation by a fraction, the numerator of
which is the number of days remaining in the Plan Year after the election and
denominator is the number of days remaining in the Plan Year after the Outside
Director is elected to the Board); provided, that prior to his election to the
Board the Outside Director did not participate in any elective deferred
compensation arrangement with respect to Baxter, its subsidiaries, and any other
entity that would be treated as a member of a controlled group that includes
Baxter under §414(b) or (c) of the Code, other than (i) the Baxter International
Inc. and Subsidiaries Deferred Compensation Plan, or any similar plan applicable
only to employees, or (ii) a deferred compensation plan under which the Outside
Director either accrued no additional benefit (other than investment earnings)
during the 24 month period prior to his election, or received a complete
distribution of his entire account balance and ceased to be eligible to
participate prior to his election.

A Participant who has a Deferral Election in effect may not change such election
during the Plan Year, and may only revoke such election in accordance with
procedures established by the Administrator consistent with Treasury Regulations
issued pursuant to §409A of the Code, subject to Section 5.6.
     3.3 Deferral of Restricted Stock Units. Effective January 1, 2007, each
Participant may elect to defer the receipt of all (but not fewer than all) of
the shares of Stock the Participant is entitled to receive upon the vesting of
any annual grant of Restricted Stock Units to the

- 4 -



--------------------------------------------------------------------------------



 



Participant for service on the Board. Such deferral election must be made, in
accordance with procedures established by the Administrator, during either of
the enrollment periods described in Section 3.2 for the Plan Year in which the
Restricted Stock Units are granted; provided that if the Outside Director makes
such election during the 30 day period described in Section 3.2(b), and after
the date of grant of the RSUs, the number of shares deferred shall be equal to
the total number of RSUs multiplied by a fraction, the numerator of which is the
number of days between the date on which the election is made and the date of
the next annual meeting following the date of grant and the denominator of which
is the number of days between the date of grant and the date of the next annual
meeting, rounded to the next lower number of whole shares. If a Participant
elects to defer an annual grant of Restricted Stock Units, the Stock underlying
such grant shall be distributed on the third anniversary of the date of such
grant (and may not be deferred to any other date), provided that if the Director
incurs a Termination before such date, the Stock, to the extent vested, shall be
distributed as soon as practical after the Termination. A Participant’s deferred
Restricted Stock Units shall be accounted for separately as part of the
Participant’s Account, and shall not be subject to Section 4.1, 4.2, 5.2 or 5.6,
but shall otherwise be subject to the provisions of this Plan.

- 5 -



--------------------------------------------------------------------------------



 



ARTICLE IV
CREDITING OF ACCOUNTS
     4.1 Crediting of Accounts. All amounts deferred by a Participant under the
Plan shall be credited to his/her Account in the Plan. Each Participant’s
Account shall be credited or charged with its share of investment earnings or
losses determined in accordance with Section 4.2, and shall be charged with all
distributions made to the Participant or his/her Beneficiary. Accounts shall be
maintained for bookkeeping purposes only, and shall not require the segregation
of funds or establishment of a separate fund.
     4.2 Earnings. Each Participant’s Account shall be adjusted upward or
downward, on a weekly (or as otherwise determined by the Administrator) basis to
reflect the investment return that would have been realized had such amounts
been invested in one or more investments selected by the Participant from among
the assumed investment alternatives designated by the Administrator for use
under the Plan. Until otherwise determined by the Administrator in its sole
discretion, the investment alternatives shall be the same as those available
under the Baxter International Inc. and Subsidiaries Deferred Compensation Plan,
and Accounts for which no election is made shall be invested in the Stable
Income Fund. Prior to the first day of each calendar quarter (or at such other
intervals as may be determined by the Administrator), Participants may change
the assumed investment alternatives in which their Account will be deemed
invested for such quarter. Participant elections of assumed investment
alternatives shall be made at the time and in the form determined by the
Administrator, and shall be subject to such other restrictions and limitations
as the Administrator shall determine.
     4.3 Account Statements. Account Statements will be generated effective as
of the last day of each calendar quarter and mailed to each Participant as soon
as administratively feasible. Account Statements will reflect all Account
activity during the reporting quarter, including Account contributions,
distributions and earnings credits. Notwithstanding the foregoing, the failure
to provide an Account Statement shall not constitute a breach of this Plan or
entitle any Participant to any amount that he would not otherwise be entitled to
under the Plan.
     4.4 Vesting. Subject to Sections 9.1 and 9.2, a Participant is always 100%
vested in his or her Account in the Plan at all times.

- 6 -



--------------------------------------------------------------------------------



 



ARTICLE V
DISTRIBUTION OF BENEFITS
     5.1 Distribution of Benefits. Subject to Section 5.2, distribution of a
Participant’s Account, if any, will be made in accordance with the Participant’s
Distribution Election Form. Anything else in this Plan to the contrary
notwithstanding, effective October 22, 2004, (i) in no event shall the
distribution of any Account be accelerated to a time earlier than which it would
otherwise have been paid, whether by amendment of the Plan, exercise of the
Compensation Committee’s discretion, or otherwise, except as permitted by
Treasury Regulations issued pursuant to §409A of the Code, and (ii) in the event
that the Compensation Committee, in its sole discretion, determines that any
time or form of distribution provided for in the Plan, or the existence of a
right to elect a different time or form of distribution, would cause the Plan to
fail to meet the requirements of §409A of the Code, or otherwise cause
Participants to be subject to any adverse federal income tax consequences, the
Compensation Committee shall amend the Plan to modify or remove the form of
distribution or election right. The distribution restrictions under §409A of the
Code shall apply to Participant’s entire account balances under the Plan,
whether deferred before or after January 1, 2005. Notwithstanding the foregoing,
if at any time any portion of a Participant’s account balance is includible in
the Participant’s income pursuant to §409A of the Code, the portion so included
shall be distributed to the Participant as soon as administratively feasible.
     5.2 Distribution.
          A. Distribution Election Form — Termination. A Participant’s Account
will be paid after the Participant’s Termination, in accordance with the form of
payment designated in such Participant’s Distribution Election Form. Only one
Distribution Election Form may be submitted with respect to distribution of a
Participant’s Account following Termination, and such election shall apply to
the Participant’s entire Account balance at his or her Termination. A
Participant shall file a Distribution Election Form with his or her first
Deferral Election Form, and may change the form of payment designated on his or
her Distribution Election Form from time to time by filing a new Distribution
Election Form in accordance with procedures established by the Administrator;
provided that, in the case of a change made after December 31, 2008 (and after
the last day permitted for filing the initial Deferral Election Form),
(i) distribution of the Account following the change shall commence not earlier
than five years after the distribution would otherwise have begun, and (ii) if
the Participant incurs a Termination within 12 months after changing the form of
payment designated, the change shall be disregarded and his/her Account shall be
distributed in accordance with the form of payment designated prior to the
change.

- 7 -



--------------------------------------------------------------------------------



 



          B. In-Service Distribution. Prior to January 1, 2009, a Participant
may also elect to receive a distribution of all or a portion of his or her
Account at a specified future date, by filing a Distribution Election Form with
the Administrator, either electing to have his or her entire Account balance on
such date distributed, or specifying the dollar amount of the distribution. A
Participant who has elected to receive an in-service distribution may
subsequently elect to postpone the date of such distribution (but may not change
the amount to be distributed) by filing a new Distribution Election Form,
provided that the new Distribution Election From must be filed not later than
twelve months prior to the original specified distribution date, and the new
distribution date must be at least five years after the original distribution
date. If the balance in the Participant’s Account on the specified distribution
date is less than the dollar amount requested, the entire balance of the Account
shall be distributed. If the Participant has a Termination prior to the specific
date requested on such Distribution Election Form, such form shall be ignored
and the Participant’s distribution election with respect to Termination shall be
followed.
          C. Forms of Distribution. The forms of distribution are:
          (a) a lump sum payment, or
          (b) for distributions upon Termination only, annual installments of at
least 2 years, but not to exceed 15 years.
Annual installments will commence in the first ninety days of the Plan Year
following the Plan Year in which the Participant incurs a Termination.
Subsequent installments will be paid annually in the first ninety days of
subsequent Plan Years, and each installment shall be equal to the remaining
balance in the Participant’s Account immediately prior to such payment divided
by the number of installments remaining to be paid.
Lump sum payments pursuant to a Distribution Election Form relating to payments
following Termination will be made in the first ninety days of the Plan Year
following the Plan Year in which the Participant incurs a Termination. All
distributions of a Participant’s Account prior to Termination will be paid in a
lump sum as soon as administratively feasible after the date elected by the
Participant in the Distribution Election Form.
If a Participant does not elect a form of distribution by the time the Deferral
Election Form or the Distribution Election Form is required to be completed, the
Participant’s election will default to a lump sum payment in the first ninety
days of the Plan Year following the Plan Year in which the Participant incurs a
Termination.
Notwithstanding the above, a Participant whose Account totals less than $50,000
as of the last day of the Plan Year in which he or she incurs a Termination will
receive lump sum payment of his or her Account in the first ninety days of the
Plan Year following the Plan Year in which the Participant incurs a Termination.
          D. Distributions Upon Death. Upon the death of a Participant prior to
the complete distribution of the Participant’s account, the Participant’s
remaining account balance shall be paid to his or her Beneficiary in a lump sum
as soon as practical, but not later than ninety days after the Participant’s
death, regardless of whether the Participant had elected

- 8 -



--------------------------------------------------------------------------------



 



payment in installments or whether installment payments had begun prior to the
Participant’s death.
     5.3 Effect of Payment. Payment to the person, trust or other entity
reasonably and in good faith determined by the Administrator to be the
Participant’s Beneficiary will completely discharge any obligations Baxter or
any other Employer may have under the Plan. If a Plan benefit is payable to a
minor or a person declared to be incompetent or to a person the Administrator in
good faith believes to be incompetent or incapable of handling the disposition
of property, the Administrator may direct payment of such Plan benefit to the
guardian, legal representative or person having the care and custody of such
minor and such decision by the Administrator is binding on all parties. The
Administrator may initiate whatever action it deems appropriate to ensure that
benefits are properly paid to an appropriate guardian.
The Administrator may require proof of incompetence, minority, incapacity or
guardianship, as it may deem appropriate prior to distribution of the Plan
benefit. Such distribution will completely discharge the Administrator and the
Employer from all liability with respect to such benefit.
     5.4 Taxation of Plan Benefits. It is intended that each Participant will be
taxed on amounts credited to him or her under the Plan at the time such amounts
are received, and the provisions of the Plan will be interpreted consistent with
that intention.
     5.5 Withholding and Payroll Taxes. Baxter will withhold from payments made
hereunder any taxes required to be withheld for the payment of taxes to the
Federal, or any state or local government.
     5.6 Distribution Due to Unforeseeable Emergency. Upon written request of a
Participant and the showing of Unforeseeable Emergency, the Administrator may
authorize distribution of all or a portion of the Participant’s Accounts, and or
the acceleration of any installment payments being made from the Plan, but only
to the extent reasonably necessary to relieve the Unforeseeable Emergency,
including federal, state, local, or foreign income taxes or penalties reasonably
imposed upon the distribution. In any event, payment may not be made to the
extent such Unforeseeable Emergency is or may be satisfied through reimbursement
by insurance or otherwise, including, but not limited to, liquidation of the
Participant’s assets (but not including hardship deferrals or loans from the
Participant’s account in any qualified retirement plan, as defined in Treasury
Regulations §1.409A-1(a)(2)), to the extent that such liquidation would not in
and of itself cause severe financial hardship. If the Participant demonstrates
the existence of an Unforeseeable Emergency, the Administrator shall first
cancel the Participant’s Deferrals for the Plan Year (other than Deferrals of
Restricted Stock Units pursuant to Section 3.3), and the amount of the
distribution required to relieve the Unforeseeable Emergency shall take into
account the additional income available to the Participant as the result of
cancellation of such Deferrals. The Administrator may also impose such other
conditions upon a distribution as it determines in its discretion to be
appropriate and not inconsistent with §409A of the Code.

- 9 -



--------------------------------------------------------------------------------



 



ARTICLE VI
BENEFICIARY DESIGNATION
     6.1 Beneficiary Designation. Each Participant has the right to designate
one or more persons, trusts or, with the Administrator’s approval, other entity
as the Participant’s Beneficiary, primary as well as secondary, to whom benefits
under this Plan will be paid in the event of the Participant’s death prior to
complete distribution to the Participant of the benefits due under the Plan.
Each Beneficiary designation will be in a written form prescribed by the
Administrator and will be effective only when filed with the Administrator
during the Participant’s lifetime.
     6.2 Amendments to Beneficiary Designation. Any Beneficiary designation may
be changed by a Participant without the consent of any Beneficiary by the filing
of a new Beneficiary designation with the Administrator. Filing a Beneficiary
designation as to any benefits available under the Plan revokes all prior
Beneficiary designations effective as of the date such Beneficiary designation
is received by the Administrator. If a Participant’s Account is community
property, any Beneficiary designation will be valid or effective only as
permitted under applicable law.
     6.3 No Beneficiary Designation. In the absence of an effective Beneficiary
designation, or if all Beneficiaries predecease the Participant, the
Participant’s estate will be the Beneficiary. If a Beneficiary dies after the
Participant and before payment of benefits under this Plan has been completed,
and no secondary Beneficiary has been designated to receive such Beneficiary’s
share, the remaining benefits will be payable to the Beneficiary’s estate.

- 10 -



--------------------------------------------------------------------------------



 



ARTICLE VII
ADMINISTRATION
     7.1 Administration. The Plan is administered by the Compensation Committee,
which shall be the Administrator for all purposes of the Plan. Notwithstanding
the foregoing, all authority to administer the Plan on an ongoing basis,
including the authority to adopt and implement all rules and procedures for the
administration of the Plan, shall be exercised by such persons as may be
designated by the Corporate Vice President-Human Resources of Baxter, subject to
the authority of the Compensation Committee, and all references to the
Administrator herein shall, as appropriate, be construed to refer to such person
or persons.
     7.2 Administrator Powers. The Administrator has such powers as may be
necessary to discharge its duties hereunder, including, but not by way of
limitation, the power, right and duty to construe, interpret and enforce the
Plan provisions and to determine all questions arising under the Plan including,
but not by way of limitation, questions of Plan participation, eligibility for
Plan benefits and the rights of Outside Directors, Participants, Beneficiaries
and other persons to benefits under the Plan and to determine the amount, manner
and time of payment of any benefits hereunder, and to adopt procedures, rules,
regulations and forms to be utilized in the efficient administration of the Plan
which may alter any procedural provision of the Plan without the necessity of an
amendment. The Administrator is empowered to employ agents (who may also be
employees of Baxter) and to delegate to them any of the administrative duties
imposed upon the Administrator or Baxter
     7.3 Finality of Decisions. Any ruling, regulation, procedure or decision of
the Administrator will be conclusive and binding upon all persons affected by
it. There will be no appeal from any ruling by the Administrator, which is
within its authority, except as provided in Section 7.4 below.
     7.4 Claims Procedure. Any claim for benefits by a Participant, his or her
Beneficiary or Beneficiaries, or any other person claiming the right to receive
any benefit from the Plan by reason of his or her relationship to a Participant
or Beneficiary (the “applicant”) shall be in writing and filed in accordance
with procedures specified by the Administrator not more than one year after the
claimant knows or with the exercise of reasonable diligence should have known of
the basis for the claim. If the claim is denied, the Administrator will furnish
the applicant within a reasonable period of time with a written notice that
specifies the reason for the denial, and explains the claim review procedures of
this Section 7.4. If, within 60 days after receipt of such notice, the applicant
so requests in writing, the Administrator will review its earlier decision. The
Administrator’s decision on review will be in writing, will include specific
reasons for the decision, and will be given to the claimant with a reasonable
period of time after the request for review is received. By participating in the
Plan, each Participant agrees, on behalf of himself or herself and all persons
claiming through him or her, not to commence any action or proceeding for
payment of any amount claimed to be due under the Plan without first complying
with the foregoing procedures.
     7.5 Indemnity. To the extent permitted by applicable law and to the extent
that they are not indemnified or saved harmless under any liability insurance
contracts, any present or

- 11 -



--------------------------------------------------------------------------------



 



former employees, officers, or directors of Baxter, or its subsidiaries or
affiliates, if any, will be indemnified and saved harmless by Baxter from and
against any and all liabilities or allegations of liability to which they may be
subjected by reason of any act done or omitted to be done in good faith in the
administration of the Plan, including all expenses reasonably incurred in their
defense in the event that Baxter fails to provide such defense after having been
requested in writing to do so.

- 12 -



--------------------------------------------------------------------------------



 



ARTICLE VIII
AMENDMENT AND TERMINATION OF PLAN
     8.1 Amendment. The Compensation Committee may amend the Plan at any time,
except that no amendment will decrease the Accounts of Participants and
Beneficiaries at the time of the amendment. Notwithstanding the foregoing, the
Administrator may adopt any amendment to the Plan that is technical, ministerial
or procedural in nature, and any rule or procedure properly adopted by the
Administrator that is technical, ministerial or procedural in nature shall be
deemed an amendment to the Plan to the extent of any inconsistency between such
rule or procedure and the provisions hereof.
     8.2 Right to Terminate. The Compensation Committee may at any time
terminate the Plan.
     8.3 Payment at Termination. If the Plan is terminated, the Accounts of
Participants shall continue to be held until distributed in accordance with
Article V, unless in connection with such termination the Compensation Committee
amends the Plan to provide for distribution of all Accounts in lump sum
payments, provided that such distributions are permitted by Treasury Regulations
issued pursuant to §409A of the Code.

- 13 -



--------------------------------------------------------------------------------



 



ARTICLE IX
MISCELLANEOUS
     9.1 Unfunded Plan. This Plan is intended to be an unfunded deferred
compensation plan. All credited amounts are unfunded, general obligations of
Baxter. This Plan is not intended to create an investment contract. Participants
are members of the Board of Baxter, who, by virtue of their position, are
uniquely informed as to Baxter’s operations and have the ability to affect
materially Baxter’s profitability and operations.
     9.2 Unsecured General Creditor. In the event of Baxter’s insolvency,
Participants and their Beneficiaries, heirs, successors and assigns will have no
legal or equitable rights, interest or claims in any property or assets of
Baxter or any of its subsidiaries, nor will they be beneficiaries of, or have
any rights, claims or interests in any life insurance policies, annuity
contracts or the proceeds therefrom owned or which may be acquired by such
Baxter (the “Policies”) greater than those of any other unsecured general
creditors. In that event, any and all of Baxter’s assets and Policies will be,
and remain, the general, unpledged, unrestricted assets of Baxter. Baxter’s
obligation under the Plan will be merely that of an unfunded and unsecured
promise of Baxter to pay money in the future.
     9.3 Nonassignability. Neither a Participant nor any other person will have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey in advance of actual receipt
the amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are, expressly declared to be nonassignable and nontransferable.
No part of the amounts payable will, prior to actual payment, be subject to
seizure or sequestration for the payment of any debts, judgments, alimony or
separate maintenance owed by a Participant or any other person, nor be
transferable by operation of law in the event of a Participant’s or any other
person’s bankruptcy or insolvency. Nothing contained herein will preclude Baxter
from offsetting any amount owed to it by a Participant against payments to such
Participant or his or her Beneficiary.
     9.4 Protective Provisions. A Participant will cooperate with Baxter by
furnishing any and all information requested by Baxter, in order to facilitate
the payment of benefits hereunder.
     9.5 Governing Law. The provisions of this Plan will be construed and
interpreted according to the laws of the State of Illinois.
     9.6 Severability. In the event any provision of the Plan is held invalid or
illegal for any reason, any illegality or invalidity will not affect the
remaining parts of the Plan, but the Plan will be construed and enforced as if
the illegal or invalid provision had never been inserted, and Baxter will have
the privilege and opportunity to correct and remedy such questions of illegality
or invalidity by amendment as provided in the Plan, including, but not by way of
limitation, the opportunity to construe and enforce the Plan as if such illegal
and invalid provision had never been inserted herein.
     9.7 Notice. Any notice or filing required or permitted to be given to
Baxter or the Administrator under the Plan will be sufficient if in writing and
hand delivered, or sent by

- 14 -



--------------------------------------------------------------------------------



 



registered or certified mail to Baxter’s Chief Financial Officer and, if mailed,
will be addressed to the principal executive offices of Baxter. Notice to a
Participant or Beneficiary may be hand delivered or mailed to the Participant or
Beneficiary at his or her most recent address as listed in the employment
records of Baxter. Notices will be deemed given as of the date of delivery or
mailing or, if delivery is made by certified or registered mail, as of the date
shown on the receipt for registration or certification. Any person entitled to
notice hereunder may waive such notice.
     9.8 Successors. The provisions of this Plan will bind and inure to the
benefit of Baxter, the Participants and Beneficiaries, and their respective
successors, heirs and assigns. The term successors as used herein will include
any corporate or other business entity, which, whether by merger, consolidation,
purchase or otherwise acquires all or substantially all of the business and
assets of Baxter, and successors of any such corporation or other business
entity.
     9.9 Action by Baxter. Except as otherwise provided herein, any action
required of or permitted by Baxter under the Plan will be by resolution of the
Compensation Committee or any person or persons authorized by resolution of the
Compensation Committee. Any action required of or permitted by Baxter in its
role as Administrator may be taken by the Corporate Vice President-Human
Resources of Baxter or persons acting under his or her authority.
     9.10 Participant Litigation. In any action or proceeding regarding the
Plan, Outside Directors, Participants, Beneficiaries or any other persons having
or claiming to have an interest in this Plan will not be necessary parties and
will not be entitled to any notice or process. Any final judgment which is not
appealed or appealable and may be entered in any such action or proceeding will
be binding and conclusive on the parties hereto and all persons having or
claiming to have any interest in this Plan. To the extent permitted by law, if a
legal action is begun against Baxter, the Administrator, or any member of the
Compensation Committee by or on behalf of any person and such action results
adversely to such person or if a legal action arises because of conflicting
claims to a Participant’s or other person’s benefits, the costs to such person
of defending the action will be charged to the amounts, if any, which were
involved in the action or were payable to the Participant or other person
concerned. To the extent permitted by applicable law, acceptance of
participation in this Plan will constitute a release of Baxter, the
Administrator and each member of the Compensation Committee, and their
respective agents from any and all liability and obligation not involving
willful misconduct or gross neglect.
* * *
     IN WITNESS WHEREOF, the undersigned duly authorized officer has caused this
Amended and Restated Plan to be executed this 18th day of December 2008.

            BAXTER INTERNATIONAL INC.

      By:   /s/ Jeanne Mason       Jeanne Mason, Corporate Vice President —
Human Resources   

- 15 -